Order, Supreme Court, Bronx County (Stanley Green, J.), entered September 30,1999, which, inter alia, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*234In this wrongful death action premised upon the City’s alleged failure to deliver timely emergency medical services to the 81-year old decedent apparently suffering from heart failure, there is no evidence of detrimental reliance upon the assurances of EMS personnel to the effect that an ambulance had been dispatched to the decedent’s residence. It is conceded that only seven minutes elapsed between the giving of such assurances and the arrival of the ambulance and no proof has been offered from which it might be inferred that, based on the assurances given, a decision was made not to seek help from an alternative source, nor that any such decision was causally related to the decedent’s death (see, Cuffy v City of New York, 69 NY2d 255, 261; Grieshaber v City of Albany, 279 AD2d 232, 235-236). There is no indication that more efficacious alternatives to waiting for the EMS ambulance were available during the seven-minute period at issue (compare, Canty v New York City Health & Hosps. Corp., 158 AD2d 271, 273). Concur— Nardelli, J. P., Ellerin, Wallach, Buckley and Friedman, JJ.